UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FEDERAL INSURANCE COMPANY,
                     Plaintiff,
                                                                 18-CV-11119 (JPO)
                     -v-
                                                                        ORDER
 CLE TRANSPORTATION, INC.,
                      Defendant.



J. PAUL OETKEN, District Judge:

       Plaintiff Federal Insurance Company, as subrogee of Cranston Trucking Co., brings this

action against Defendant CLE Transportation, Inc. for losses arising out of CLE’s failure to

deliver a toothsome shipment of confections and potables from New York to California. CLE

has entirely failed to appear in this proceeding. Federal Insurance therefore moves for entry of

default judgment. For the reasons that follow, the motion is granted.

I.     Background

       The following facts are taken from the complaint. (See Dkt. No. 1 (“Compl.”).)

       Plaintiff Federal Insurance Company is an insurance provider for Cranston Trucking Co.

(Compl. ¶ 3.) In 2017, Cranston Trucking contracted with Defendant CLE Transportation, Inc.

to transport a trailer of “confections, energy drinks, snacks and candies” from New York to

California. (Compl. ¶ 6.) CLE accepted the trailer containing the sundry treats on November 30,

2017. (Compl. ¶ 8.) After arriving in California, CLE parked the trailer in an unsecured location

for storage over the weekend. (Compl. ¶ 9.) When CLE returned to retrieve the trailer, it was

discovered that the ambrosial cargo had vanished. (Compl. ¶ 10.) Accordingly, the shipment

was never delivered, causing Cranston Trucking to suffer a loss of $96,850.35. (Compl. ¶¶ 10,




                                                1
13.) The loss was covered by Cranston Trucking’s insurance policy with Federal Insurance.

(Compl. ¶ 13.)

       In 2018, Federal Insurance filed this action against CLE for breach of contract, breach of

bailment, and negligence. (Compl. ¶¶ 18–32.) Federal Insurance seeks $96,850,35 in damages,

as well as interest and costs. (Compl. ¶ 7.) To date, however, CLE has neither filed an answer

nor otherwise appeared in this proceeding. The Clerk of Court entered a certificate of default on

March 15, 2019. (Dkt. No. 11.) Federal Insurance has moved for entry of default judgment.

II.    Legal Standard

       A litigant has defaulted when she “has failed to plead or otherwise defend” against a

claim “for affirmative relief.” Fed. R. Civ. P. 55(a). “[A] default is an admission of all

well-pleaded allegations against the defaulting party.” Vt. Teddy Bear Co. v. 1-800 Beargram

Co., 373 F.3d 241, 246 (2d Cir. 2004). As a general matter, then, “a court is required to accept

all of the . . . factual allegations [of the nondefaulting party] as true and draw all reasonable

inferences in its favor.” Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). Nonetheless, a

district court must still determine whether the well-pleaded facts establish “liability as a matter of

law.” Id.

III.   Discussion

       The Court first considers the question of jurisdiction, then analyzes the merits of Federal

Insurance’s claims, and then finally turns to the issue of damages.

       A.        Jurisdiction

       Before granting a motion for default judgment, a court must first assure itself that it has

subject-matter jurisdiction over the action. See City of New York v. Mickalis Pawn Shop, LLC,

645 F.3d 114, 125–26 (2d Cir. 2011). The jurisdictional statement in Federal Insurance’s

complaint explicitly premises this Court’s jurisdiction on 28 U.S.C. § 1337, which provides for


                                                   2
“original jurisdiction of any civil action or proceeding arising under any Act of Congress

regulating commerce . . . if the matter in controversy for each receipt or bill of lading exceeds

$10,000.” (See Compl. ¶ 1.) The jurisdictional statement further avers that Federal Insurance

“seeks damages . . . under the Carmack Amendment to the Interstate Commerce Act” — a

provision creating a cause of action against motor carriers responsible for loss or damage to

goods transported in interstate commerce. See 49 U.S.C. § 14706(d)(3). At first glance, then, it

seems federal jurisdiction is availing.

       Curiously, though, the rest of the complaint expressly pleads only state-law causes of

action for “breach of contract” (Compl. ¶¶ 18–22), “breach of bailment” (Compl. ¶¶ 23–27), and

“negligence” (Compl. ¶¶ 28–32). There is no explicit reference to the federal cause of action

created by the Carmack Amendment. (See Compl. ¶¶ 6–32.) Thus, the existence of federal

jurisdiction turns on whether Federal Insurance has in fact pleaded a claim under the Carmack

Amendment. If so, then jurisdiction exists because the case “aris[es] under [an] Act of Congress

regulating Commerce.” § 1337(a). Otherwise, jurisdiction is lacking. 1

       Federal Rule of Civil Procedure 8(a)(2) requires a “short and plain statement of the

claim” that must “give the defendant fair notice of what the . . . claim is and the grounds upon

which it rests.” Arista Records, LLC v. Doe 3, 604 F.3d 110, 119 (2d Cir. 2010) (alteration in

original) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007)). Here, the complaint

states that it seeks “damages for injury to freight shipped in interstate commerce under the


       1  Diversity jurisdiction is unavailing because Federal Insurance has failed to allege CLE’s
citizenship. The complaint itself contains no allegation about CLE’s citizenship. (See Compl.
¶ 4.) The motion for default judgment is accompanied by an affidavit stating that CLE’s
principal place of business is located in California. (Dkt. No. 19 ¶ 2.) But “a corporation shall
[also] be deemed to be a citizen of any State by which it has been incorporated.” 28 U.S.C.
§ 1332(c)(1). In the absence of any information concerning CLE’s state of incorporation, the
Court cannot determine whether diversity jurisdiction exists.


                                                 3
Carmack Amendment.” (Compl. ¶ 1 (emphasis added).) 2 The complaint also states, at various

points, that CLE “owed a contractual and statutory duty” to Cranston Trucking and that the

breach of that “statutory” duty led to the complained-of losses. (Compl. ¶ 20 (emphasis added).)

The Court concludes that these statements placed CLE on sufficient notice of Federal

Insurance’s intent to assert a claim under the Carmack Amendment. Accordingly, federal

jurisdiction over the claim exists under § 1337.

       B.      Liability

       Although Federal Insurance 3 pleads claims under both state law and the federal Carmack

Amendment, only the federal claim can be maintained. The state-law claims are preempted by

the Carmack Amendment, which “preempts all state law on the issue of interstate carrier

liability.” Aviva Trucking Special Lines v. Ashe, 400 F. Supp. 3d 76, 79 (S.D.N.Y. 2019).

       Under the Carmack Amendment, a plaintiff “establishes his prima facie case when he

shows delivery in good condition, arrival in damaged condition, and the amount of damages.”

Mo. Pac. R. Co. v. Elmore & Stahl, 377 U.S. 134, 138 (1964). In the complaint, Federal

Insurance alleges that the shipment of confections, drinks, and candy were initially delivered to

CLE in “good order and condition.” (Compl. ¶ 19.) The complaint also alleges that CLE failed

entirely to deliver the bequeathed bonbons to California. (Compl. ¶ 20.) Pursuant to its

obligations under the insurance contract, Federal Insurance paid at least $96,850.35 for the losses




       2  It matters not that this statement appears in the complaint’s jurisdictional statement.
Under Rule 8, “[n]o technical form is required,” and “[p]leadings must be construed so as to do
justice.” See also Amron v. Morgan Stanley Inv. Advisors Inc., 464 F.3d 338, 343 (2d Cir. 2006)
(“The fundamental command of the Federal Rules of Civil Procedure is ‘never to exalt form over
substance.’” (quoting Phillips v. Girdich, 408 F.3d 124, 128 (2d Cir. 2005))).
       3 Federal Insurance is an insurer-subrogee and therefore stands in the shoes of Cranston
Trucking, its insured. See Gibbs v. Hawaiian Eugenia Corp., 966 F.2d 101, 106 (2d Cir. 1992).


                                                   4
suffered by Cranston Trucking. (Compl. ¶¶ 17–19, 22.) Thus, Federal Insurance has sufficiently

alleged the elements of a claim under the Carmack Amendment against CLE.

       C.      Damages

       “Even when a default judgment is warranted based on a party’s failure to defend,” the

plaintiff still has the burden to prove damages with a “reasonable certainty.” Credit Lyonnais

Secs. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999). Federal Insurance seeks

damages in the amount of $96,850.35 for losses paid out to Cranston Trucking. In support of

this amount, Federal Insurance submits an affidavit from Charlie Edgerton, an officer of

Cranston Trucking, who avers that the lost cargo comprised four shipments valued at

$12,792.60, $28,002.90, $40,305.18, and $15,749.67. (Dkt. No. 19 ¶¶ 8, 10, 12, 14.) Edgerton

attaches invoices for each of the shipments, as well as a copy of the agreement in which Federal

Insurance assented to cover the loss in the amount of $96,850.35. The Court concludes that

Edgerton’s affidavit, along with the attached exhibits, supports Federal Insurance’s claim for

damages.

       Further, Federal Insurance seeks prejudgment interest from December 5, 2017 (the date

of both the loss and expected delivery) to the date of this judgment. (Dkt. No. 19 ¶ 23; Dkt. No.

19-2.) Generally, an award of prejudgment interest is within the Court’s discretion. See Endico

Potatoes, Inc. v. CIT Group/Factoring, Inc., 67 F.3d 1063, 1071 (2d Cir. 1995). Such an award

is warranted in this case, as the Court “is aware of no reason why prejudgment interest would be

inappropriate.” Atl. Mut. Ins. Co. v. Napa Transp., Inc., 399 F. Supp. 2d 523, 526 (S.D.N.Y.

2005). As for the applicable interest rate, Federal Insurance asserts — sans citation — that it is

entitled to “the legal rate of interest of 8% per annum.” (Dkt. No. 19 ¶ 23.) But courts in




                                                 5
Carmack Amendment cases have typically employed the rate provided by 28 U.S.C. § 1961. See

Atl. Mut. Ins., 399 F. Supp. 2d at 527. 4

        Accordingly, Federal Insurance is awarded prejudgment interest at the statutory rate

under § 1961 from December 5, 2017, the date of the expected delivery,5 to the date of this

judgment.

IV.     Conclusion

        For the foregoing reasons, Plaintiff’s motion for entry of default judgment is GRANTED.

Plaintiff is awarded $96,850.35 in compensatory damages, as well as prejudgment interest at the

federal statutory rate from December 5, 2017, to the date of judgment. The Clerk of Court shall

enter judgment accordingly.

        The Clerk of Court is directed to close the motion at Docket Number 18, and to close this

case.

        SO ORDERED.

Dated: March 30, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge



        4 Under § 1961, the interest rate is calculated “from the date of the entry of the judgment,
at a rate equal to the weekly average 1-year constant maturity Treasury yield, as published by the
Board of Governors of the Federal Reserve System, for the calendar week preceding[] the date of
the judgment.” 28 U.S.C. § 1961(a).
        5 Some courts have held that prejudgment interest under the Carmack Amendment
“begin[s] accruing as of date [the] subrogee pa[ys] subrogor’s claim.” Fireman’s Fund Ins. Co.
v. Never Stop Trucking, Inc., No. 08-CV-3445, 2009 WL 3297780, at *3 (E.D.N.Y. Oct. 13,
2009). This Court finds that the better rule is to calculate interest from the date of expected
delivery, as a subrogee “should have the same rights” as the insured, and the insured “would no
doubt be entitled to prejudgment interest from the date of expected delivery.” Atl. Mut. Ins., 399
F. Supp. 2d at 526.


                                                 6
7
